Case 1:18-cr-00328-KPF Document 385-17 Filed 07/06/20 Page 1 of 3




                EXHIBIT 17
                 Case 1:18-cr-00328-KPF Document 385-17 Filed 07/06/20 Page 2 of 3




From:                                Nicholas, Max (USANYS) <Max.Nicholas@usdoj.gov>
Sent:                                Monday, July 6, 2020 5:27 PM
To:                                  Tarlowe, Richard; Julia Catania; Justin Weddle; Finzi, Roberto
Cc:                                  Griswold, Andrea (USANYS); Naftalis, Joshua (USANYS)
Subject:                             RE: United States v. Ahuja et al., S1 18 Cr. 328 (KPF)


Hey Rich,

Neither Josh, Andrea or I recall discussing issues responsive to the requests in the Shor Letter over the Government’s
internal chat system. However, after receiving your email on Friday we reached out to our IT department for assistance
in determining whether a search for internal chats can be conducted and if so how best to conduct it. Once we have a
substantive update on this we’ll reach out to you.

Thanks,

Max

From: Tarlowe, Richard <rtarlowe@paulweiss.com>
Sent: Friday, July 03, 2020 10:47 AM
To: Nicholas, Max (USANYS) <MNicholas@usa.doj.gov>; Julia Catania <jcatania@weddlelaw.com>; Justin Weddle
<jweddle@weddlelaw.com>; Finzi, Roberto <rfinzi@paulweiss.com>
Cc: Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>; Naftalis, Joshua (USANYS) <JNaftalis@usa.doj.gov>
Subject: RE: United States v. Ahuja et al., S1 18 Cr. 328 (KPF)

Max,

The June 26 supplemental production appears to include emails only. Can you please let us know whether the
government also searched its internal chat system? Thanks.

Rich


Richard C. Tarlowe | Partner (Bio)
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019‐6064
+1 212 373 3035 (Direct Phone) | +1 212 492 0035 (Direct Fax)
rtarlowe@paulweiss.com | www.paulweiss.com



From: Nicholas, Max (USANYS) <Max.Nicholas@usdoj.gov>
Sent: Friday, June 26, 2020 4:19 PM
To: Julia Catania <jcatania@weddlelaw.com>; Justin Weddle <jweddle@weddlelaw.com>; Tarlowe, Richard
<rtarlowe@paulweiss.com>; Finzi, Roberto <rfinzi@paulweiss.com>
Cc: Griswold, Andrea (USANYS) <Andrea.Griswold@usdoj.gov>; Naftalis, Joshua (USANYS) <Joshua.Naftalis@usdoj.gov>
Subject: United States v. Ahuja et al., S1 18 Cr. 328 (KPF)

Dear all:

                                                                1
                 Case 1:18-cr-00328-KPF Document 385-17 Filed 07/06/20 Page 3 of 3

Pursuant to our letter dated June 24, 2020, please find enclosed correspondence and zip file.

Hope everyone is well and have a good weekend,

Max

This message is intended only for the use of the Addressee and may contain information that is privileged and confidential. If you are
not the intended recipient, you are hereby notified that any dissemination of this communication is strictly prohibited. If you have
received this communication in error, please erase all copies of the message and its attachments and notify us immediately.




                                                                  2
